                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                   NORTHERN DISTRICT OF CALIFORNIA

                                   3                                          SAN JOSE DIVISION

                                   4
                                         ESALEN INSTITUTE,
                                   5                                                       Case No. 5:19-cv-05826-EJD
                                                          Plaintiff,
                                   6                                                       ORDER TO SHOW CAUSE RE
                                                     v.                                    SETTLEMENT
                                   7
                                         FIRST SPECIALTY INSURANCE
                                   8     CORPORATION, et al.,
                                   9                      Defendants.

                                  10          Plaintiff, having failed to file an opposition or statement of non-opposition to Defendant’s

                                  11   Motion to Dismiss, is ordered to appear with Defendant before the Honorable Edward J. Davila on

                                  12   February 6, 2020 at 10:00 AM in Courtroom No. 4, 5th Floor, United States District Court, 280
Northern District of California
 United States District Court




                                  13   South First Street, San Jose, California, 95113, to show cause why the case should not be

                                  14   dismissed pursuant to Federal Rule of Civil Procedure 41(b). On or before January 27, 2020, the

                                  15   Parties shall file a statement in response to the Order to Show Cause.

                                  16          Failure to comply with any part of this Order will be deemed sufficient grounds to dismiss

                                  17   the action.

                                  18          The hearing on the motion to dismiss set for February 6, 2020 is VACATED.

                                  19           IT IS SO ORDERED.

                                  20   Dated: January 16, 2020                         ____________________________________
                                                                                       EDWARD J. DAVILA
                                  21                                                   United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                       Case No.: 5:19-cv-05826-EJD
                                       ORDER TO SHOW CAUSE RE SETTLEMENT
